                                                                                  United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                           UNITED STATES DISTRICT COURT                                 July 29, 2019
                                                                                     David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JERALD WYATT,                                   §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §           CIVIL ACTION H-17-3813
                                                §
WASTE MANAGEMENT OF TEXAS, INC.,                §
                                                §
       Defendant.                               §


                           MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant Waste Management of Texas, Inc.’s (“Waste

Management”) motion for summary judgment. Dkt. 25. Plaintiff Jerald Wyatt responded. Dkt. 31.

Waste Management replied. Dkt. 32. Having considered the motion, response, reply, record

evidence, and the applicable law, the court is of the opinion that the motion should be GRANTED.

                                        I. BACKGROUND

       This is an employment discrimination case. Dkt. 1. Wyatt was a commercial truck driver

for Waste Management for approximately twenty five years. Id. at 3; Dkt. 31-3 at 2. He was one

of the highest paid commercial drivers of the company. Dkt. 31-4 at 18 (Wyatt Depo. 96:1–35,

96:19–22). In February 2015, Wyatt had surgery to correct his vision for cataracts that he had

developed. Dkt. 1 at 4. He took short-term disability and returned to work in March 2015. Id.

       On August 3, 2015, a customer reported that his property had been damaged by a Waste

Management truck. Id. Waste Management investigated and claimed Wyatt damaged the property

and failed to report the damage. Id. On August 10, 2015, Waste Management fired Wyatt for his

alleged failure to report damage to the customer’s property. Dkt. 25-1 at 3.

       Wyatt alleges that Waste Management manufactured the allegation that he did not report
property damage to fire him so as to not to continue paying his high wages. Dkt. 31 at 3. Wyatt also

alleges that his pay was reduced numerous times during his employment with Waste Management

to decrease his salary because it was too high for an African American employee. Id.

        According to Wyatt, Waste Management terminated him because of his race, age, and

disability.   Dkt. 1 at 4.   Believing he was discriminated against, Wyatt filed a charge of

discrimination with the United States Equal Opportunity Commission (“EEOC”). Dkt. 31-3 at 2.

Wyatt then brought this suit against Waste Management alleging the following causes of action:

(1) race discrimination in violation of Title VII; (2) age discrimination in violation of the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623; and (3) disability discrimination

in violation of the Americans with Disabilities Act (“ADA”). Dkt. 1

        In the instant motion, Waste Management moves for summary judgment and asks the court

to grant summary judgment on Wyatt’s pay discrimination claims because he failed to exhaust his

administrative remedies and they are time barred. Dkt. 25 at 18–20. Waste Management also argues

that Wyatt cannot prove a prima facie case of discrimination for his race, age, and disability claims.

Id. at 20–26. Wyatt responded and objected to Waste Management’s summary judgment evidence.

Dkt. 31.

                                       II. LEGAL STANDARD

        A court shall grant summary judgment when a “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[A] fact is genuinely in dispute only if a reasonable jury could return a verdict for

the nonmoving party.” Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006). The

moving party bears the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548 (1986). If the moving party meets

                                                  2
its burden, the burden shifts to the non-moving party to set forth specific facts showing a genuine

issue for trial. Fed. R. Civ. P. 56(e). The court must view the evidence in the light most favorable

to the non-movant and draw all justifiable inferences in favor of the non-movant.              Envtl.

Conservation Org. v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008).

                                           III. ANALYSIS

A.     Evidentiary Objections

       Wyatt makes voluminous objections. The court will briefly address the objections that

pertain to evidence the court relied on.

       1.      Declaration of William Oldner

       William Oldner holds the position of “Senior District Manager – Collection” at Waste

Management. Dkt. 25-1 at 12. First, Wyatt objects to paragraph 2 of Oldner’s declaration. Dkt. 31

at 12. Specifically, Wyatt objects to Oldner’s statement that his responsibilities include “overseeing

all operations at Waste Management’s Houston Metro Location.” Id. Wyatt alleges that this

statement is vague and ambiguous. Id. The court disagrees. That statement describes Oldner’s job

responsibilities. This objection is OVERRULED.

       Next, Wyatt objects to several statements in paragraph 7 of Oldner’s declaration arguing that

they are conclusory and lack proper foundation. Dkt. 31 at 12. The court has reviewed the

statements and finds that they are not conclusory. Oldner’s position as senior district manager and

his explanation of his actions create the proper foundation for Waste Management’s employment

decision regarding Wyatt’s termination. This objection is OVERRULED.

       Wyatt also objects that Oldner’s declaration fails to establish that he has personal knowledge

sufficient to authenticate the attached documents. Dkt. 31 at 12. However, in his declaration,

Oldner provides that he is the “custodian of records for Waste Management” and that he is “familiar

                                                  3
with the manner in which records of Waste Management are created and maintained by virtue of

[his] duties and responsibilities.” Dkt. 25-1 at 3. He later states that there are “business records”

and they are “the original records or exact duplicates of the original records.” Id. This is sufficient

to establish that he has personal knowledge of the attached exhibits. See Ainsworth v. Wells Fargo

Home Mortg., Inc., No. 3:14-CV-1942-M, 2017 WL 3394587, at *2 (N.D. Tex. May 30, 2017)

(overruling an objection that the custodian lacked personal knowledge based on similar statements

in the declaration).

       Finally, Wyatt objects that Oldner’s declaration is unreliable because it includes exhibits that

are not an original or an exact duplicate of an original record and his affidavit states that they are

all original or exact duplicates of the original records. Dkt. 31 at 12. Wyatt cites Exhibit 1-A as an

example. Id. It appears that Exhibit 1-A had a small fold or tear before it was copied. The court

has no reason to find Oldner’s declaration unreliable because of this occurrence. This objection is

OVERRULED.

       2.      Exhibit 1-F

       Wyatt objects that Exhibit 1-F, photographs that depict paint on a dumpster, calls for

speculation as no one can “unequivocally state that the paint on the dumpster came from the awning

without speculation”. Dkt. 31 at 13. However, Wyatt himself testified that the pictures revealed that

the dumpster had paint that came from the awning. Dkt. 25-2 at 27 (Wyatt Depo. 136:17–21). The

court cannot agree that the photographs call for speculation. Accordingly, this objection is

OVERRULED.

       3.      Declaration of Lucia Ortiz

       Wyatt objects that Lucia Ortiz does not have personal knowledge sufficient to authenticate

the attached documents to the declaration, and repeats the same arguments he raised as to Oldner’s

                                                  4
declaration. Dkt. 31 at 14. Ortiz is a Human Resources Manager at Waste Management. Dkt. 25-3

at 2. The court overrules this objection for the same reasons it overruled the objection to Oldner’s

declaration.

       Next, Wyatt objects that paragraph 2 of Ortiz’s deposition is vague and ambiguous as to what

Ortiz’s responsibilities include.    Dkt. 31 at 13.      The court disagrees.      This objection is

OVERRULED.

       Wyatt also objects to paragraph 7 because it includes statements that are conclusory and lack

proper foundation. The court has reviewed the statements and finds that they have a sufficient

foundation because of her position and explanation of her actions. Accordingly, this objection is

OVERRULED.

       Wyatt further objects that Ortiz’s declaration is unreliable because it includes an exhibit that

is not an original or exact duplicate despite statements to that effect in the declaration. Dkt. 31 at

14. Wyatt points to Exhibit 3-A, a Waste Management job description of a Commercial Driver

effective September 1, 2017, and argues that it is not an original or exact duplicate of the original

job description of Wyatt during the applicable time period that Wyatt was employed with Waste

Management. Id. Such a conclusory statement does not allow the court to infer that the exhibit is

neither an original or an exact duplicate. Meroney v. Pharia, LLC, 688 F. Supp. 2d 550, 553 (N.D.

Tex. 2009) (overruling a similar objection because the objecting party failed to plead any facts

suggesting that the evidence were not originals or exact duplicates). Accordingly, this objection is

OVERRULED.

       Finally, Wyatt objects that Ortiz’s entire declaration and all the exhibits attached to the

declaration should be struck because “her credibility as a custodial witness cannot be relied upon

as truthful information.” Dkt. 31 at 14. The court has no reason to doubt the credibility of Ortiz’s

                                                  5
declaration that was made under penalty of perjury. This objection is OVERRULED.

       4.      Emails (Exhibits 3-E, 3-F, 3-H, 3-J, 3-L)

       Wyatt also objects that all of the emails attached to Ortiz’s declaration are hearsay. Dkt. 31

at 15–16. However, the court finds that the emails are business records that fall under the business

records hearsay exception. See also Pierre v. RBC Liberty Life Ins., No. CIV.A. 05-1042-C, 2007

WL 2071829, at *2 (M.D. La. July 13, 2007)(admitting emails that were prepared “during the course

of ordinary business”). Wyatt’s hearsay objection to the emails is OVERRULED.

       Wyatt also argues that the emails lack a proper foundation. Dkt. 31 at 16–17. The court

finds that Ortiz’s declaration creates the proper foundation for these emails. This objection is

OVERRULED.

       5.      The remainder of Wyatt’s objections

       Because the court did not rely on any of the other evidence that Wyatt objected to, the

remainder of Wyatt’s objections are OVERRULED AS MOOT.

B.     Race Discrimination Claim

       Title VII makes it unlawful for an employer to “to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). When Title

VII discrimination claims are based on circumstantial evidence, like in Wyatt’s case, courts apply

the McDonnell Douglas burden-shifting framework. McCoy v. City of Shreveport, 492 F.3d 551,

556 (5th Cir. 2007).

       To establish a prima facie race discrimination case, Wyatt must show that (1) he is a

protected class member, (2) he was qualified for his position, (3) he suffered an adverse employment

action, and (4) others similarly situated were treated more favorably. Okoye v. Univ. of Tex. Hou.

                                                 6
Health Sci. Ctr., 245 F.3d 507, 512–13 (5th Cir. 2001) (citing Shackelford v. Deloitte & Touche,

LLP, 190 F.3d 398, 404 (5th Cir. 1999)).

       If the plaintiff is successful in presenting a prima facie case of discrimination, the burden of

production shifts to the employer to “rebut a presumption of discrimination by articulating a

legitimate, nondiscriminatory reason for the adverse employment action.” Turner v. Baylor

Richardson Med. Ctr., 476 F.3d 337, 345 (5th Cir. 2007) (citing Auguster v. Vermilion Parish Sch.

Bd., 249 F.3d 400, 402 (5th Cir.2001)). “[If] the employer meets its burden, then [the burden] shifts

back to the plaintiff to present substantial evidence that the employer’s reason was pretext for

discrimination.” Id. “If the plaintiff can show that the proffered explanation is merely pretextual,

that showing, when coupled with the prima facie case, will usually be sufficient to survive summary

judgment.” Id. (citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 146–48, 120 S.Ct.

2097 (2000)).

       Wyatt claims that Waste Management discriminated against him because of his race in

violation of Title VII. Specifically, Wyatt contends that Waste Management: (1) reduced his salary

because of his race; and (2) terminated him because of his race. Dkt. 31 at 9. Waste Management

argues that both of Wyatt’s race claims fail because he cannot make his prima facie case for either

claim. Dkt. 25 at 23.

       1.       Pay Reductions

       Wyatt argues that he was subject to race discrimination when Waste Management reduced

his salary because he was the only employee that was impacted by the pay reductions. Dkt. 31 at

9. Waste Management argues that it is entitled to summary judgment because Wyatt cannot meet

the fourth element of his prima facie case—that others similarly situated were treated more

favorably. Dkt. 25 at 23.

                                                  7
       As part of his prima facie case, Wyatt argues that he was the only employee that was

impacted by the pay reductions pursuant to company policies. Dkt. 31 at 9. However, Wyatt has

not presented any evidence that he was the only employee impacted by the pay reductions.

Additionally, Waste Management did present evidence that there were two other drivers that had

their pay reduced because of company policy. Dkt. 25 at 12; Dkt. 25-3 at 13. Thus, Wyatt cannot

meet his prima facie case as to his pay reductions claim because he has failed to identify someone

similarly situated who was treated more favorably.

       Even assuming Wyatt met his prima facie claim, Wyatt fails to create a genuine issue of

material fact that Waste Management’s legitimate nondiscriminatory reason was pretext. Waste

Management has set forth evidence that Wyatt’s pay reductions were due to new pay structures.

Dkt. 25 at 25. Wyatt argues that these are fabricated pay structures that only impacted Wyatt.1

Dkt. 31 at 10. According to Wyatt, two other employees should have been impacted by these pay

structures but they did not have their salaries reduced because they were allegedly more efficient

than Wyatt. Id. Wyatt also argues that Waste Management has not presented any evidence that

these other employees that were not impacted by the pay reductions were more efficient. Id. As

explained earlier, Waste Management has presented evidence that two other employees were

impacted by the pay structures. Additionally, Waste Management has presented evidence that the

drivers who were paid more than Wyatt had higher efficiency ratings than Wyatt. Dkt. 25 at 24,

n.16; Dkt. 25-3 at 59. Thus, Wyatt has failed to establish that Waste Management’s pay structures

are pre-textual.

       2.      Termination


       1
          The court notes that Wyatt also makes contradicting arguments. In his briefing, Wyatt also
states that “the policies created were never actually implemented as Wyatt’s salary never actually
decreased to the ‘correct’ rate.” Dkt. 31 at 11.
                                                  8
       Wyatt also argues that he was subject to race discrimination when he was terminated for

allegedly failing to report an accident as required by company policy. Waste Management argues

that it is entitled to summary judgment because Wyatt cannot identify someone similarly situated

outside of his protected class who failed to report an accident and was not terminated. Dkt. 25 at

24. Wyatt does not directly respond to this argument. Thus, Wyatt has not identified someone

similarly situated who was non-African American that was not terminated for failing to report an

accident. Further, Waste Management presented evidence that four months before Wyatt was

terminated, Waste Management also terminated a Caucasian employee for failing to report an

accident. Dkt. 25-3 at 3, ¶ 10. Therefore, Wyatt fails to establish a prima facie case as to both of

his allegations that he was discriminated because of his race.2

       Even assuming Wyatt established his prima facie case, Wyatt again fails to raise a genuine

issue of material fact that Waste Management’s legitimate nondiscriminatory reason was pretextual.

Waste Management has provided a legitimate, nondiscriminatory reason for terminating

Wyatt—violation of its company policy of reporting an accident. Dkt. 25 at 25. Wyatt argues that

this is pretext because his testimony shows that he did not know an accident occurred and did not

knowingly fail to report an accident. Dkt. 31 at 9. Wyatt also points to the surveillance video

produced by Waste Management and alleges that it shows that there was no accident and no damage

to any property. Id. However, the court finds that the video is blurry and it is hard to discern what

happened. The video does not demonstrate that no accident could have occurred. Further, Waste

Management did not simply rely on the surveillance video when making the decision to terminate


       2
         It does not appear that Wyatt is alleging that he was paid less because of his race. Indeed,
Wyatt repeatedly states that he was one of the highest paid commercial truck drivers of the company.
Dkt. 31 at 1. To the extent Wyatt is alleging that he was paid less because of his race, that claim
fails because of the same reasons his other race discriminations failed–Wyatt did not identify
someone similarly situated who was treated more favorably.
                                                  9
Wyatt for failure to report an accident. Waste Management also relied on photographs, data that

tracks the truck’s route in real time, and the fact that no other driver had serviced that customer since

Wyatt had. Dkt. 25 at 15. Given the evidence Waste Management provided, Wyatt has not met his

burden of showing that Waste Management’s reason was pretext.

        Wyatt also points to a comment made by Waste Management employee that “Wyatt’s salary

was too high and that it could take his salary” and employ three other drivers with what Wyatt

makes. Dkt. 31 at 8. Wyatt argues that this comment is evidence of discriminatory intent. Id.

Remarks are probative of discrimination if they show discriminatory animus and are made by the

person responsible for the challenged employment action or by a person with influence over the

relevant decisionmaker. Russell v. McKinney Hosp. Venture, 235 F.3d 219, 225 (5th Cir. 2000).

Here, the remark was made by Keith Reynolds, Wyatt’s direct supervisor. Dkt. 31 at 3. However,

the comment makes no direct or indirect mention of Wyatt’s race. Even Wyatt testified that

Reynolds made no remarks about his race. Dkt. 31-4 at 24 (Wyatt Depo. 122:23–123:10). Thus,

this remark does not serve as evidence of discriminatory animus.

        Even assuming arguendo that the remark served as evidence of discriminatory animus, that

is Wyatt’s only evidence of pretext. A remark, without any other evidence of pretext, does not raise

a genuine issue of material fact that Waste Management acted with discriminatory intent. See

Phillips v. TXU Corp., 194 F. App'x 221, 227 (5th Cir. 2006) (holding that a single remark, as the

only evidence of pretext, was not enough to raise a genuine issue of material fact that the employer

had discriminated against the plaintiff); see also Palasota v. Haggar Clothing Co., 342 F.3d 569,

577 (5th Cir. 2003)(After Reeves, “so long as remarks are not the only evidence of pretext, they are

probative of discriminatory intent.”).      Accordingly, summary judgment as to Wyatt’s race

discrimination claims is GRANTED.

                                                   10
C.      Age Discrimination Claim

        The ADEA makes it unlawful for an employer “to fail or refuse to hire or to discharge any

individual . . . because of such individual’s age.” 29 U.S.C. § 623(a)(1). To establish a prima facie

case of age discrimination, Wyatt must show that: “(1) he was discharged; (2) he was qualified for

the position; (3) he was within the protected class at the time of discharge; and (4) he was either i)

replaced by someone outside the protected class; ii) replaced by someone younger, or iii) otherwise

discharged because of his age. Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 378 (5th Cir.

2010). Waste Management argues that Wyatt cannot meet the fourth element of his prima facie case

because he was replaced by someone older. Dkt. 25 at 21. The court agrees. Wyatt has not

presented any evidence that he was replaced by someone outside the protected class, replaced by

someone younger, or otherwise discharged because of his age. Summary judgment as to Wyatt’s

age discrimination claim is GRANTED.

D.      Disability Discrimination Claim

        The ADA provides that no entity “shall discriminate against a qualified individual on the

basis of disability in regard to . . . the hiring, advancement, or discharge of employees . . . and other

. . . privileges of employment.” 42 U.S.C. § 12112(a). A qualified individual is “an individual

who, with or without reasonable accommodation, can perform the essential functions of the

employment position that such individual holds.” 42 U.S.C. § 12111(8). A disability is “a physical

or mental impairment that substantially limits one or more major life activities.” 42 U.S.C.

§ 12102(1)(A).

        To establish a prima facie case of discrimination, Wyatt “must prove (1) that he has a

disability; (2) that he was qualified for the job; [and] (3) that he was subject to an adverse

employment action on account of his disability.” Id. at 695 (alteration in original) (quoting Zenor

                                                   11
v. El Paso Healthcare Sys., Ltd., 176 F.3d 847, 853 (5th Cir. 1999)).

       Waste Management challenges the first element—whether Wyatt is disabled. Dkt. 25 at 22.

In his complaint, Wyatt alleged that he was disabled because he had developed cataracts. Dkt. 1 at

4. A disability is “a physical or mental impairment that substantially limits one or more major life

activities.” 42 U.S.C. § 12102(1)(A). However, Wyatt has not presented any evidence that his

cataracts limited any major life activities. Indeed, Wyatt appears to have returned to work after

undergoing surgery. Dkt. 1 at 4. Thus, Wyatt has not established his prima facie case to bring a

disability claim. Summary judgment as to Wyatt’s disability claim is GRANTED.

                                        IV. CONCLUSION

       Wyatt’s objections to Waste Management’s evidence (Dkt. 31) are OVERRULED. Waste

Management’s motion for summary judgment (Dkt. 25) is GRANTED.

       Signed at Houston, Texas on July 29, 2019.




                                              _______________________________________
                                                            Gray H. Miller
                                                    Senior United States District Judge
